In The 


Court of Appeals


Ninth District of Texas at Beaumont

________________


NO. 09-09-00341-CR

 _____________________


JOHN M. WEATHERLY, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause No. 09-06232




MEMORANDUM OPINION
	On June 1, 2009, the trial court sentenced John M. Weatherly on a conviction for
assault on a family member.  Weatherly filed a notice of appeal on July 28, 2009.  The trial
court entered a certification of the defendant's right to appeal in which the court certified that
this is a plea-bargain case and the defendant has no right of appeal.  See Tex. R. App. P.
25.2(a)(2).  The district clerk has provided the trial court's certification to the Court of
Appeals.  On July 30, 2009, we notified the parties that we would dismiss the appeal.  The
appellant filed a response but failed to establish that the trial court's certification should be
amended.  Because the certification does not show the defendant has the right of appeal, we
must dismiss the appeal.  See Tex. R. App. P. 25.2(d).  Accordingly, we dismiss the appeal.
	APPEAL DISMISSED.	
  
 DAVID GAULTNEY
										Justice

Opinion Delivered August 26, 2009
Do Not Publish

Before McKeithen, C.J., Gaultney and Horton, JJ.